Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed over prior art of records.
The following is an examiner’s statement of reasons for allowance:
The closest prior art, US 8,082,407 discloses yet another aspect presented herein can provide for system-wide updates. Such updates can allow security patches, upgrades, and application software to be applied or installed to a group of servers or a group of users in an efficient fashion. For example, the updates can be applied to only a single snapshot before intelligent upgrade agents operate to determine differences between various snapshots. The difference may then be applied in merge operations to upgrade any number of other related snapshots.
However, none of the prior art, alone or in combination, anticipates or renders obvious the combination of limitations set forth in the independent claims … storing the snapshot of performance metrics in a performance database; making a first determination that a minimum number of previous snapshots have been obtained after a previous performance analysis; and in response to the first determination, performing a performance analysis on a set of previous snapshots of the first workload to obtain a performance report; making a second determination, based on the performance report, that the resource device does not meet standard performance; and in response to the second determination, performing a resource device remediation on the resource device. Since the prior art alone or in combination does not .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMQUY TRUONG whose telephone number is (571)272-3773.  The examiner can normally be reached on M-F 8:30Am -5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on 571272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CAMQUY TRUONG/Primary Examiner, Art Unit 2195